DETAILED ACTION
In the Non-Final Rejection mailed 10/22/2020, claims 1-22 were rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims filed 2/10/2021 has been entered:
Claims 1-19 are active.
Claims 20-22 are cancelled.
Response to Arguments
Applicant’s arguments with respect to the rejections of claims 1-3 and 5-10 under 35 USC 102(a)(1) and claim 4 under 35 USC 103 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made as shown below.
Applicant’s arguments with respect to the rejection of claims 11-19 under 35 USC 102(a)(1) have been fully considered and are persuasive. Therefore, the rejection of claims 11-19 has been withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claim 11 recites the limitation “a fired bullet” in lines 8-9. There is insufficient antecedent basis for this limitation in the claim. A projectile was previously recited in line 4 of the claim and as such it is unclear whether “a fired bullet” is the same or different than the previously claimed projectile. For examination purposes, it was assumed that applicant intended 
Claims 12-19 are rejected for depending from an indefinite claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 5 recites “[t]he method of claim 1, wherein the sealant is an adhesive sealant”, which does not further limit the subject matter of claim 1 because claim 1 recites “wherein the sealant is an adhesive sealant” in line 8. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over the Richards Non-Patent Literature (NPL), herein ‘Richards’, and further in view of the Henkel Non-Patent Literature (NPL), herein ‘Henkel’, and Meshirer (US 7032492), herein ‘Meshirer’.
Regarding claims 1 and 5, Richards discloses a method of applying a sealant to a circumferential joint in ammunition (page 4 lines 7-8), the method comprising: 
moving a cartridge along a production line (page 4 lines 13-17) to an applicator having a non-contact jet valve (page 4 lines 7-8); 
using the jet valve to inject the sealant into the circumferential joint (page 4 lines 7-8); 
exposing the injected sealant to ultraviolet light on the production line to at least partially cure the sealant (page 4 lines 10-11);
wherein the sealant is an adhesive sealant (page 3 lines 7-11).
Richards does not expressly teach wherein the adhesive sealant includes 30-60% by weight polyglycol dimethacrylate, 30-60% by weight polyglycol dioctanoate, 1-5% by weight saccharin, 1-5% by weight cumene hydroperoxide, and 1-5% by weight photointiator.
Henkel discloses a sealant comprising 60% by weight polyglycol dimethacrylate, 30% by weight polyglycol dioctanoate, and 1-5% by weight of both cumene hydroperoxide and saccharin.
Meshirer discloses a process for manufacturing an ammunition article comprising providing a cartridge including a projectile disposed in a casing and presenting a joint between the projectile and the casing and applying a light-curable sealing to the joint (abstract; lines 1-5), wherein the sealant comprises less than 5% by weight photoinitiator (col. 6 lines 31-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the sealant of Richards to include 30-60% by weight polyglycol dimethacrylate, 30-60% by weight polyglycol dioctanoate, 1-5% by weight saccharin, 1-5% by In re Leshin, 125 USPQ 416) and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980)).
Regarding claim 2, the modified Richards discloses wherein the sealant is formulated to wick around the circumferential joint when injected (page 4 lines 8-10).
Regarding claim 3, the modified Richards discloses wherein the circumferential joint is at least one of: a joint between a projectile and a case mouth of the cartridge (page 4 lines 7-8) and a joint between a primer cup and a back end of a case of the cartridge (page 4 line 8).
Regarding claim 6, the modified Richards discloses wherein the circumferential joint is between a projectile and a case mouth of the cartridge (page 4 lines 7-8) and the sealant is formulated to achieve a desired pull strength at the circumferential joint (page 3 lines 7-13 and 32-35).
Regarding claim 7, the modified Richards discloses wherein a crimp (page 3 lines 22-24) is also formed around the case mouth to engage a cannelure in the projectile (page 2 lines 25-26) and the desired pull strength achieved by the adhesive sealant is greater than a pull strength otherwise provided by the crimp (page 2 lines 24-25, page 3 lines 32-35).
Regarding claim 8, the modified Richards discloses wherein the case mouth is uncrimped (page 2 lines 18-21).
Regarding claims 9-10, the modified Richards discloses wherein the desired pull strength is from 125 lbf to 300 lbf inclusive (page 3 line 32). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the Richards Non-Patent Literature (NPL) in view of the Henkel Non-Patent Literature (NPL) and Meshirer (US 7032492), as applied to claim 3 above, and further in view of Beach et al. (US 2014/0260925), herein ‘Beach’.
Regarding claim 4, the modified Richards discloses wherein using the jet valve includes injecting the sealant into the joint between the projectile and the case mouth (page 4 lines 7-8), as well as further applying external ammunition sealants to the primer cup (page 4 line 8), but does not expressly teach an additional applicator having an additional non-contact jet valve used to inject an additional sealant into the joint between the primer cup and the back end of the case.
Beach teaches a method of applying a sealant to a circumferential joint in ammunition on a production line (131-132; Fig. 23; par. 73 lines 1-7), the sealant being a UV curable adhesive (par. 73 lines 11-15), wherein a first applicator (139-140) applies a drop of glue to the rim around the mouth of the cartridge (132; Fig. 22; par. 75 lines 1-9), and subsequently a second applicator (Fig. 23) applies a drop of glue to the rim around the primer (131; Fig. 22; par. 76 line 5 – par. 77 line 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a second applicator as taught by Beach to the invention of Richards in order to “seal the back pocket from moisture incursion” (Beach; par. 73 lines 2-3). Such an arrangement also eliminates the need to use the same applicator for both the primer cup seal and the cartridge mouth seal, thereby allowing for increased ammunition production.
Allowable Subject Matter
Claims 11-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
A method of achieving a desired pull strength in an ammunition cartridge comprising selecting an adhesive sealant to achieve the desired pull strength, applying the adhesive sealant to a circumferential joint between a projectile and a case mount of the cartridge, and curing the adhesive sealant is known at 
However, the prior art neither teaches, nor makes obvious, wherein the step of selecting the adhesive sealant to achieve the desired pull strength further comprises selecting the adhesive sealant to modify a force imparted by a fired projectile to rifling in a barrel to optimize vibratory interaction of the barrel and a receiver of a weapon.
Conclusion
Claims 1-19 are rejected. Claims 20-22 are cancelled.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802. The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641

/STEPHEN JOHNSON/Primary Examiner, Art Unit 3641